PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel;
And it appearing that the only contested issue was whether or not notice of foreclosure sale had been posted pursuant to Section 27.1223, Mich.Stat.Ann. (§ 14427, Comp.Laws 1929) upon the premises involved, and that an affidavit setting forth the time, manner and place of posting the copy of the notice had been executed and recorded as authorized by Sections 27.1235-27.1237, Mich. Stat.Ann. (§§ 14439-14441, Comp.Laws 1929);
And it appearing that the District Court found as a fact, upon substantial evidence, that a copy of the notice of the foreclosure sale was posted in a conspicuous place on the premises described and that this constituted a proper posting in accordance with Michigan statutes, and that no defect was shown in connection with the foreclosure proceedings:
It is ordered that the judgment and decree appealed from be and it hereby is affirmed.